DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2020 has been entered. 

Response to Amendment
3.	The amendment(s), filed on 10/30/2020, have been entered and made of record. Claims 1, 4-15 and 18-28 are pending. 

Response to Arguments
4.	Applicant's arguments filed on 10/30/2020 with respect to claims 1, 4-15 and 18-28 have been considered but are moot in view of the new ground(s) of rejection.



Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 5-9, 11-15, 18-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada et al. (US-PGPUB 2012/0307082) in view of Doi et al. (US-PGPUB 2020/0013432). 
 	Regarding claim 1, Thiruvengada discloses a method for remotely controlling a camera in an environment where there is a delay (see fig. 2A and paragraphs 0011-0012, 0015, 0017), comprising: 

 	 sending a control signal from the control device to the camera with a command for controlling at least one of a function, setting, or parameter of the camera (At 210, input is received to modify the field of view of the video sensing device by altering one or more of a pan, a tilt, and a zoom of the video sensing device; see fig. 2A and paragraph 0012); 
 	at least one of subsequent to sending the control signal to the camera (At 215, after receiving the input to modify the field of view of the video sensing device; see fig. 2A and paragraph 0012) or simultaneously therewith (At the time of receipt of the input; see paragraph 0017), modifying an image displayed on the monitor of the control device in accordance with the command to provide an emulated image for display prior to execution of the command at the camera (The live feed on the display unit is replaced with a display of alternative video data of the field of view. The alternative video data can be images of the field of view that have been previously stored. The display of the alternative stored video data occurs before completing execution of pan/tilt/zoom command; see fig. 2A and paragraphs 0012, 0009); 


 	However, Thiruvengada fails to expressly disclose providing a time code from the camera to the control device and replacing the image once the time code is received at the control device. 
 	On the other hand, Doi discloses providing a time code from the camera to the control device and replacing the image (updating displayed image data) once the time code is received at the control device (The transmission unit transmits monitoring image data with a time code to the external device; see paragraph 0012. The communication unit 118 sends, to the remote controller 102, the monitoring image data with a time code attached to the monitoring image data; see paragraph 0069 and figs. 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiruvengada and Doi resulting in providing a time code from the camera to the control device and replacing the emulated image with the actual image from the camera once the command is executed and the time code is received at the control device for the purpose of effectively controlling the camera parameters thus correctly outputting image data as intended by the remote control device. 

claim 4, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). However, Thiruvengada fails to disclose the time code for the command is provided in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device. 
  	Nevertheless, Doi discloses the time code for the command is provided in the control signal (The reception unit receives, from the external device, the command to which the time code value is added; see paragraph 0013. The communication unit 118 receives a command from the remote controller 102. The command to which a time code value is added is received; see paragraph 0070 and figs. 1-3); the time code is embedded in an image frame upon execution of the command by the camera (The time code attached to the monitoring image data; see paragraphs 0012, 0069); and the image is replaced (updating image data) with the actual image upon receipt of the image frame with the time code at the control device (The transmission unit transmits monitoring image data with a time code to the external device; see paragraph 0012. The communication unit 118 sends, to the remote controller 102, the monitoring image data with a time code attached to the monitoring image data; see paragraph 0069 and figs. 1-3).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiruvengada and Doi resulting in providing the time code for the command is provided in the control signal; the time code is embedded in an image frame upon execution of the command 

 	Regarding claim 5, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). In addition, Thiruvengada discloses each of the image and the emulated image comprises one of a still image or a video image (Live feed of a field of view of the video sensing device and the alternative video data can be images of the field of view that have been previously stored; see paragraph 0012). 

 	Regarding claim 6, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). In addition, Thiruvengada discloses the at least one of a function, setting, or parameter of the camera comprises at least one of pan, tilt, zoom, brightness, contrast, and white balance (Input is received to modify the field of view of the video sensing device by altering one or more of a pan, a tilt, and a zoom of the video sensing device; see paragraph 0012 and fig. 2A). 

 	Regarding claim 7, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). In addition, Thiruvengada discloses the camera comprises one of a PTZ camera, a security camera, a smart phone camera, or an IP camera (Altering one or more of a pan, a tilt, and a zoom of the video sensing device; see 

 	Regarding claim 8, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). In addition, Thiruvengada discloses the control device comprises one of a dedicated hardware device, a software application running on one of a computer, a laptop computer, a tablet computer, a smart phone and an Internet enabled device, or a web page running on a web browser (Computer 20 including one or more processing units 21, a system memory 22, and a system bus 23. Computer can operate in a networked environment using logical connections to remote computer 49; see fig. 3 and paragraphs 0038-0043).

 	Regarding claim 9, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). In addition, Thiruvengada discloses further control signals are provided from the control device to the camera based on the emulated image (One or more video frames are extracted from the alternative video data for display on the display unit during the time period when the pan, tilt, and zoom of the video sensing device are being modified; see paragraph 0013. A progress widget can be displayed while the actual parameters of the pan, tilt, and zoom are completed; see paragraph 0014). 

 	Regarding claim 11, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). In addition, Thiruvengada discloses the command is 

 	Regarding claim 12, Thiruvengada and Doi disclose everything claimed as applied above (see claim 11). In addition, Thiruvengada discloses the command is converted into a camera-specific command based on an emulation model assigned to the camera (The alternative video data are selected as a function of the pan, tilt, and zoom parameters of the video sensing device at the time of receipt of the input; see paragraph 0013). 

 	Regarding claim 13, Thiruvengada and Doi disclose everything claimed as applied above (see claim 12). In addition, Thiruvengada discloses the camera specific command is applied to a live video signal received from the camera at the monitor in accordance with the emulation model (At 215, after receiving the input to modify the field of view of the video sensing device, the live feed on the display unit is replaced with a display of alternative video data of the field of view; see fig. 2A and paragraph 0012).

 	Regarding claim 14, Thiruvengada and Doi disclose everything claimed as applied above (see claim 12). In addition, Thiruvengada discloses the camera-specific command is sent from the control device to the camera once a user has completed adjusting the function, setting, or parameter of the camera (At 220, the live feed of the video sensing device is redisplayed on the display unit after completion of the 

 	Regarding claim 15, Thiruvengada discloses a system for remotely controlling a camera in an environment where there is a delay (see figs. 3, 2A and paragraphs 0011-0012, 0015, 0017), comprising: 
 	a network; a remotely located camera; a control device for controlling the remotely located camera via the network (Computer 20 can operate in a networked environment using logical connections to one remote computer 49; where computer 49 includes the elements described for computer 20. Video sensing device 60 is coupled to the processing unit 21; see fig. 3 and paragraph 0035, 0038, 0042-0044), the control device comprising a monitor for viewing an image provided by the camera (At 205, a live feed of a field of view of a video sensing device is displayed on a display unit; see fig. 2A and paragraph 0012); 
 	the control device being adapted to send a control signal to the camera with a command for controlling at least one of a function, setting, or parameter of the camera (At 210, input is received to modify the field of view of the video sensing device by altering one or more of a pan, a tilt, and a zoom of the video sensing device; see fig. 2A and paragraph 0012);
 	wherein:
 	at least one of subsequent to sending the control signal to the camera (At 215, after receiving the input to modify the field of view of the video sensing device; see fig. 2A and paragraph 0012) or simultaneously therewith (At the time of receipt of the input; 
 	the emulated image (Alternative video data; see fig. 2A) is replaced with the actual image from the camera once the command is executed (At 220, the live feed of the video sensing device is redisplayed on the display unit after completion of the modification of the pan, tilt and zoom of the video sensing device; see fig. 2A and paragraphs 0012, 0015). 
 	However, Thiruvengada fails to expressly disclose a time code is provided from the camera to the control device and the image is replaced once the time code is received at the control device. 
 	On the other hand, Doi discloses a time code is provided from the camera to the control device and the image is replaced (updating displayed image data) once the time code is received at the control device (The transmission unit transmits monitoring image data with a time code to the external device; see paragraph 0012. The communication unit 118 sends, to the remote controller 102, the monitoring image data with a time code attached to the monitoring image data; see paragraph 0069 and figs. 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiruvengada 

Regarding claim 18, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). However, Thiruvengada fails to disclose the time code is provided for the command in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device. 
  	Nevertheless, Doi discloses the time code is provided for the command in the control signal (The reception unit receives, from the external device, the command to which the time code value is added; see paragraph 0013. The communication unit 118 receives a command from the remote controller 102. The command to which a time code value is added is received; see paragraph 0070 and figs. 1-3); the time code is embedded in an image frame upon execution of the command by the camera (The time code attached to the monitoring image data; see paragraphs 0012, 0069); and the image is replaced (updating image data) with the actual image upon receipt of the image frame with the time code at the control device (The transmission unit transmits monitoring image data with a time code to the external device; see paragraph 0012. The communication unit 118 sends, to the remote controller 102, the monitoring image data 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiruvengada and Doi resulting in providing the time code is provided for the command in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device for the purpose of effectively controlling the camera parameters thus correctly outputting image data as intended by the remote control device. 

 	Regarding claim 19, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). In addition, Thiruvengada discloses each of the image and the emulated image comprises one of a still image or a video image (Live feed of a field of view of the video sensing device and the alternative video data can be images of the field of view that have been previously stored; see paragraph 0012).   

 	Regarding claim 20, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). In addition, Thiruvengada discloses the at least one of a function, setting, or parameter of the camera comprises at least one of pan, tilt, zoom, brightness, contrast, and white balance (Input is received to modify the field of view of the video sensing device by altering one or more of a pan, a tilt, and a zoom of the video sensing device; see paragraph 0012 and fig. 2A).   

 	Regarding claim 21, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). In addition, Thiruvengada discloses the camera comprises one of a PTZ camera, a security camera, a smart phone camera, or an IP camera (Altering one or more of a pan, a tilt, and a zoom of the video sensing device; see paragraph 0012 and fig. 2A. Network connected camera; see paragraphs 0043-0044 and fig. 3).   

 	Regarding claim 22, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). In addition, Thiruvengada discloses the control device comprises one of a dedicated hardware device, a software application running on one of a computer, a laptop computer, a tablet computer, a smart phone and an Internet enabled device, or a web page running on a web browser (Computer 20 including one or more processing units 21, a system memory 22, and a system bus 23. Computer can operate in a networked environment using logical connections to remote computer 49; see fig. 3 and paragraphs 0038-0043).

 	Regarding claim 23, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). In addition, Thiruvengada discloses further control signals are provided from the control device to the camera based on the emulated image (One or more video frames are extracted from the alternative video data for display on the display unit during the time period when the pan, tilt, and zoom of the video sensing device are being modified; see paragraph 0013. A progress widget can be displayed 
 	
Regarding claim 25, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). In addition, Thiruvengada discloses the command is specific to a camera type of the camera (Providing an input for a pan/tilt/zoom video sensing device; see paragraph 0012 and fig. 2A).

 	Regarding claim 26, Thiruvengada and Doi disclose everything claimed as applied above (see claim 25). In addition, Thiruvengada discloses the command is converted into a camera-specific command based on an emulation model assigned to the camera (The alternative video data are selected as a function of the pan, tilt, and zoom parameters of the video sensing device at the time of receipt of the input; see paragraph 0013).   

 	Regarding claim 27, Thiruvengada and Doi disclose everything claimed as applied above (see claim 26). In addition, Thiruvengada discloses the camera specific command is applied to a live video signal received from the camera at the monitor in accordance with the emulation model (At 215, after receiving the input to modify the field of view of the video sensing device, the live feed on the display unit is replaced with a display of alternative video data of the field of view; see fig. 2A and paragraph 0012).

claim 28, Thiruvengada and Doi disclose everything claimed as applied above (see claim 26). In addition, Thiruvengada discloses the camera-specific command is sent from the control device to the camera once a user has completed adjusting the function, setting, or parameter of the camera (At 220, the live feed of the video sensing device is redisplayed on the display unit after completion of the modification of the pan, tilt and zoom of the video sensing device; see fig. 2A and paragraph 0012). 

9.	Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada in view of Doi and further in view of Li et al. (US-PGPUB 2016/0381276).   
 	Regarding claim 10, Thiruvengada and Doi disclose everything claimed as applied above (see claim 1). However, Thiruvengada and Doi fail to disclose a sensor size of the camera is higher than a video resolution of the image. 
 	On the other hand, Li discloses a sensor size of the camera is higher than a video resolution of the image (The resolution of the video content currently displayed on the user terminal is lower than the resolution of the source video content photographed by the photographic device; see paragraph 0082). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiruvengada, Doi and Li to provide a sensor size of the camera is higher than a video resolution of the image for the purpose of reducing network traffic and improving transmission speed. 
 
claim 24, Thiruvengada and Doi disclose everything claimed as applied above (see claim 15). However, Thiruvengada and Doi fail to disclose a sensor size of the camera is higher than a video resolution of the image.  
	Nevertheless, Li discloses a sensor size of the camera is higher than a video resolution of the image (The resolution of the video content currently displayed on the user terminal is lower than the resolution of the source video content photographed by the photographic device; see paragraph 0082).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiruvengada, Doi and Li to provide a sensor size of the camera is higher than a video resolution of the image for the purpose of reducing network traffic and improving transmission speed.


10.	Claims 1, 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bart et al. (US Patent 10,270,959) in view of Doi et al. (US-PGPUB 2020/0013432). 
 	Regarding claim 1, Bart discloses a method for remotely controlling a camera in an environment where there is a delay (see figs. 4-5), comprising: 
 	providing a control device (Communication device 270 including control module 282; see fig. 4 and col. 6, lines 29-53) for controlling a remotely located camera (Data Acquisition devices 230/250; see fig. 4) via a network (Network 210; see fig. 4 and col. 6, lines 6- 12), the control device comprising a monitor (User interface 286 including a display; col. 7, lines 39-43) for viewing an image provided by the camera (Device 270 
 	 sending a control signal from the control device to the camera with a command for controlling at least one of a function, setting, or parameter of the camera (Receiving a request to change the viewing angle at step 520; see fig. 5 and col. 10, lines 42-53); 
 	at least one of subsequent to sending the control signal to the camera or simultaneously therewith, modifying an image displayed on the monitor of the control device in accordance with the command to provide an emulated image for display prior to execution of the command at the camera (Obtain a preview image that was generated prior to receipt of the request and display the preview image; see steps 530-550; fig. 5; col. 10, lines 54-65 and col. 11, lines 50-67);
 	replacing the emulated image with the actual image from the camera once the command is executed (In response to determining that the view of the camera after the viewing angle of the camera is moved according to the request is available, the communication device 270 may replace the portion of the preview image with the view of the camera after the viewing angle of the camera is moved according to the request (580); see fig. 5 and col. 12, lines 36-53). 
 	However, Bart fails to expressly disclose providing a time code from the camera to the control device and replacing the image once the time code is received at the control device. 
 	On the other hand, Doi discloses providing a time code from the camera to the control device and replacing the image (updating displayed image data) once the time code is received at the control device (The transmission unit transmits monitoring image 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bart and Doi resulting in providing a time code from the camera to the control device and replacing the emulated image with the actual image from the camera once the command is executed and the time code is received at the control device for the purpose of effectively controlling the camera parameters thus correctly outputting image data as intended by the remote control device. 

Regarding claim 4, Bart and Doi disclose everything claimed as applied above (see claim 1). However, Bart fails to disclose the time code for the command is provided in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device. 
  	Nevertheless, Doi discloses the time code for the command is provided in the control signal (The reception unit receives, from the external device, the command to which the time code value is added; see paragraph 0013. The communication unit 118 receives a command from the remote controller 102. The command to which a time code value is added is received; see paragraph 0070 and figs. 1-3); the time code is embedded in an image frame upon execution of the command by the camera (The time code attached to the monitoring image data; see paragraphs 0012, 0069); and the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bart and Doi resulting in providing the time code for the command is provided in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device for the purpose of effectively controlling the camera parameters thus correctly outputting image data as intended by the remote control device. 

 	Regarding claim 15, Bart discloses a system for remotely controlling a camera in an environment where there is a delay (see figs. 4-5), comprising: 
 	a network (Network 210; see fig. 4 and col. 6, lines 6- 12); 
 	a remotely located camera (Data Acquisition devices 230/250; see fig. 4);
 	a control device for controlling the remotely located camera via the network (Communication device 270 including control module 282; see fig. 4 and col. 6, lines 29-53), the control device comprising a monitor (User interface 286 including a display; col. 7, lines 39-43) for viewing an image provided by the camera (Device 270 can provide on 
 	the control device being adapted to send a control signal to the camera with a command for controlling at least one of a function, setting, or parameter of the camera (Receiving a request to change the viewing angle at step 520; see fig. 5 and col. 10, lines 42-53); 
 	wherein:
 	at least one of subsequent to sending the control signal to the camera or simultaneously therewith, the control device modifies an image displayed on the monitor in accordance with the command to provide an emulated image for display prior to execution of the command at the camera (Obtain a preview image that was generated prior to receipt of the request and display the preview image; see steps 530-550; fig. 5; col. 10, lines 54-65 and col. 11, lines 50-67); 
 	the emulated image is replaced with the actual image from the camera once the command is executed (In response to determining that the view of the camera after the viewing angle of the camera is moved according to the request is available, the communication device 270 may replace the portion of the preview image with the view of the camera after the viewing angle of the camera is moved according to the request (580); see fig. 5 and col. 12, lines 36-53).
 	However, Bart fails to expressly disclose a time code is provided from the camera to the control device and the image is replaced once the time code is received at the control device. 
the image is replaced (updating displayed image data) once the time code is received at the control device (The transmission unit transmits monitoring image data with a time code to the external device; see paragraph 0012. The communication unit 118 sends, to the remote controller 102, the monitoring image data with a time code attached to the monitoring image data; see paragraph 0069 and figs. 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bart and Doi resulting a time code is provided from the camera to the control device and the emulated image is replaced with the actual image from the camera once the command is executed and the time code is received at the control device for the purpose of effectively controlling the camera parameters thus correctly outputting image data as intended by the remote control device. 

Regarding claim 18, Bart and Doi disclose everything claimed as applied above (see claim 15). However, Bart fails to disclose the time code is provided for the command in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device. 
  	Nevertheless, Doi discloses the time code is provided for the command in the control signal (The reception unit receives, from the external device, the command to which the time code value is added; see paragraph 0013. The communication unit 118 receives a command from the remote controller 102. The command to which a time 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bart and Doi resulting in providing the time code is provided for the command in the control signal; the time code is embedded in an image frame upon execution of the command by the camera; and the emulated image is replaced with the actual image upon receipt of the image frame with the time code at the control device for the purpose of effectively controlling the camera parameters thus correctly outputting image data as intended by the remote control device. 



Contact Information
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/13/2021